Per Curiam:

The writ in this ease is fatally defective in failing to show that a demand has been made on the defendants, to do the thing sought by this proceeding to compel them to dó. A demand and refusal are prerequisites to the institution of such proceedings. (The State v. Carney, 3 Kas. 88.)
Again, the several plaintiffs have no identity of interest. Indeed, if any suit can be maintained by the plaintiffs, each plaintiff' can sue alone, and the others are not necessary parties. In whatever aspect we may view the case, the plaintiffs have no joint action. (Hudson v. Comm’rs of Atchison Co., 12 Kas. 140.)
The motion of defendants to quash the alternative writ will be sustained, and the action dismissed.